IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

AT AKRON
DRIPS HOLDINGS,
Petitioner, Case No: 5:21-mc-00017-PAB
V. Judge Pamela A. Barker
QUOTEWIZARD.COM LLC,
Respondent.
)

 

MOTION FOR ADMISSION OF COUNSEL PRO HAC VICE
Pursuant to N.D. Ohio Civ. R. 83.5(h), Melissa Foster Bird, attorney for Respondent
- QuoteWizard.com LLC in the above-captioned action (“Movant”), hereby moves the Court to
admit Kevin P. Polansky pro hac vice to appear and participate as co-counsel in this case for
Quote Wizard.com LLC.

Movant represents that Kevin P. Polansky is a member in good standing of the highest
court of Massachusetts, as attested by the Declaration of Kevin P. Polansky (attached hereto as
Exhibit A). This Motion is accompanied by the required $120.00 fee.

Kevin P. Polansky understands that, unless expressly excused, he must register for
electronic filing with this Court promptly upon the granting of this Motion.

Kevin P. Polansky’s relevant identifying information is as follows:

NELSON MULLINS RILEY & SCARBOROUGH LLP

One Financial Center

Suite 3500

Boston, MA 02111

617-217-4720 (tel)

kevin.polansky@nelsonmullins.com

Admitted in Massachusetts

Date of Admission: 11/30/2006
MA BBO No.:: 667229

 
Kevin P. Polansky has never been disbarred or suspended from practice before any court,

department, bureau or commission of any state or the United States, nor has he received any

reprimand from any such court, department, bureau or commission pertaining to conduct or fitness

as a member of the bar.

Wherefore, Movant respectfully requests that the Court enter an Order granting leave to

Kevin P. Polansky to enter his appearance in this case.

Respectfully submitted,

/s/ Melissa Foster Bird

Melissa Foster Bird (Ohio Bar No. 0064670)
Nelson Mullins Riley & Scarborough LLP
949 Third Ave., Ste. 200

Huntington, WV 25701

(304) 526-3500

(304) 526-3599 FAX
melissa.fosterbird@nelsonmullins.com

Attorneys for Respondent QuoteWizard.com LLC

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on March 17, 2021, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic
filing to all attorneys of record registered with the Court’s CM/ECF system as follows:

Jesse L. Taylor, Esq.

Squire Patton Boggs (US) LLP
41 South High Street
Columbus, OH 43215
jesse.taylor@squirepb.com

Eric J. Troutman, Esq.

Squire Patton Boggs (US) LLP

555 South Flower Street, 31° Floor
Los Angeles, CA 90071
eric.troutman@squirepb.com

Matthew P. McCue, Esq.
The Law Office of Matthew P. McCue

 
1 South Avenue, Suite 3
Natick, MA 01760
mmccue@massattorneys.net

Edward A. Broderick, Esq.
Broderick Law, P.C.

176 Federal Street, Fifth Floor
Boston, MA 02110

ted@broderick-law.com

Anthony |. Paronich, Esq.
Paronich Law, P.C.

350 Lincoln Street, Suite 2400
Hingham, MA 02043
anthony@paronichlaw.com

Alex M. Washkowitz, Esq.
Jeremy Cohn, Esq.

CW Law Group, P.C.

188 Oaks Road
Framingham, MA 01701

alex@cwlawgrouppc.com

/s/ Melissa Foster Bird

 
